Case 20-10343-LSS Doc 3666 Filed 05/12/21 Pagelof3
“To “he \onoc able ms Sivershen,

Think yoo, Be tetog Yee te. to ewid ud Weer, aod! £ page
Alvad of hme pr ni re in wou 35 Wrdken, bok LZ am fia
ck Me Way BSA ond a NBS \nSurures 8 Si gin
Pes zor51hhi\ ids Pe — eae Wing ys FW sk doesn?t “ie
We were x: Ceoniegd a Wad chee

ee eee

ZW a Wie tay he lender [made

TEmaaird } Yn Wee _ War ald

in Mok stwokion Cor Yar ANA sor yar“ sala. EMG agi Yow

ont Y™ \wo)d Mh EMno\nr We hee Yu) Wald Want Served

Ti RSA, Cones Foxe Ce 2RNS back NN

Vndo A t feg\ Yrova\n T Train
Sims wh a mat MS. J my aa an

arin UX “age =e) Dave of ya ead Be poy Sta Pail a ae

peat ctoberion \ Wary fen f Any Ree

ws Ae ow Aron oaddcY ond \ove, Famed wn
odd Han Soe i ar dy NOMb he Sawer Z ry With

MQ
_ Dow mh nddickioa , = Vove ern be nd ceot ok
Qn On My any a aps Countless —— Joss tes WI Naver Oar

yaw
ZL tont drs qld 3 ze ah at teens eae LZ ‘mn
Nays ais rn) or La “¥ ne

G00 Hiay aa oy eh mpl ae
Ne Sico a OAL op \Au) ‘pakon lke OE nso L OW "asl
(S Cage (Onn T de About mr CoMpani ts * UUisag PUMIES .
Zk gust beet Was a a — Pon AMADUN en ahused hy plc 7
Nes Qiie tus aS 7 \ ie
yee ken aA ae (OSes Pe — Was ° ly i distoged ‘oy jul
a: dvarssos WN O00 dorelechon £ Auk ‘o y We BSA.
lense ke Me vgs tu Sere “Jus jasilvton 7 do EVERYTHING
A oNUL , vy} Dor duns. Te tty o A90) op, (Zee. ‘To
i to fe reaaaguilitly “an 1 your Ma.

 

 

 
Case 20-10343-LSS Doc 3666 Filed 05/12/21 Page2of3

_

FILED

20 MAY 12 AM gs 1]

US BANK RUPEE
UV’ } L
DISTRICT OF DEL AWE

 

 

 
 

Case 20-10343-LSS Doc 3666 Filed 05/12/21 Page3o0

 

SPOKANE WA 990

7 MAY 2021 PM4@ L

 

Doone Laur Selbar _ Westin
BSA Yontroytey Co
BM Made ae (5 Pioor

Wi earn \

hel edyeb een ely

t
i}
11
ci
|
Ay
i}
£
ul}
Ww

 

 
